UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1777


LARRIETTA JOHNSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; ROBIN LENNOX-AUSTON; LISA WRIGHT,
Privacy   Officer;   JANET  HENDERSON;  DIANE  R.   GODMAN,
Compensation & Pension Examiner,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:15-cv-00556-RJC-DSC)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larrietta Johnson, Appellant Pro Se. Tiffany M. Mallory, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larrietta      Johnson   appeals        the     district   court’s     order

accepting     the   recommendation      of     the     magistrate   judge    and

dismissing her complaint.      The district court referred this case

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended that the complaint be dismissed

and advised Johnson that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.               Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).       Johnson has waived appellate review by failing

to   file   specific    objections   after         receiving    proper    notice.

Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                     2